Citation Nr: 1130429	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for duodenal ulcer disease.

2.  Entitlement to an increased (compensable) disability evaluation for hemorrhoids.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a disability manifested by a tumor in the head.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to September 1969.

This case was previously before the Board in March 2010 at which time it was remanded in pertinent part for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Recent examination did not show the presence of active ulcer disease.

2.  The Veteran's hemorrhoids are manifested by external hemorrhoids with bleeding, but without secondary anemia or fissures.

3.  Headaches did not manifest in service or for many years thereafter, and headaches are not shown to be related to the Veteran's active service in any way.

4.  A tumor involving the head did not manifest in service or for many years thereafter.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation of 10 percent, but not more, for hemorrhoids, are reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 7336 (2010).

2.  The schedular criteria for an evaluation greater than 10 percent for duodenal ulcer disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 7305 (2010).

3.  Headaches were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A disability manifested by a tumor in the head was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefines VA's duty to notify and assist Veterans in the development of claims.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate his claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  The Veteran's service treatment records and VA treatment records have been obtained in support of his claims.  He has provided statements from various friends and acquaintances with regard to his physical status of the year following service.  Letters provided to him include one dated in July 2006 in which he was notified of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought, including the types of evidence that would assist in regard to his claims.  The Board remanded the case in pertinent part in March 2010 in order to accord the Veteran more current, comprehensive examinations with regard to the disabilities at issue.  These examinations were accomplished in May 2010 and the reports of the examinations are of record.  The present case includes claims for increase.  It is noted that in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence deemed to substantiate the claim, mainly evidence demonstrating a worsening or increase in severity of the disability and the impact that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the claim for hemorrhoids, as well as the claim for an increase for the ulcer disease, in a supplemental statement of the case dated in June 2009, the Veteran was provided with notification of the disability rating elements of the claim.  The Board finds this satisfies the generic notice requirement.

With regard to the service connection issues, the Veteran was accorded a comprehensive examination by VA in 2010.  The claims file was reviewed by the examiner.  The examination report reflects pertinent medical history, review of the documented medical history, pertinent clinical findings and diagnoses.  The adequacy of the examination has not been challenged by either the Veteran or his representative.  

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Claims for Increase

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability evaluation more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, this means the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require reevaluation in accordance with changes in the Veteran's condition.  It is thus essential in determining the level of current impairment that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The RO has rated the Veteran's ulcer disease under Code 7305.  The Veteran has been rated at the 10 percent disability level.  A 10 percent rating is assigned for duodenal ulcer disease which is mild, with recurring symptoms once or twice yearly.  Moderate duodenal ulcer disease, with recurrent episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations, warrants a 20 percent evaluation.  The next higher rating of 40 percent is assigned for moderately severe duodenal ulcer, which is less than severe, but with impairment of health, manifested by anemia and weight loss, or with recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The maximum rating of 60 percent is assigned for severe ulcer disease, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

After having reviewed the pertinent evidence, the Board concludes that the preponderance of the evidence is against an evaluation in excess of 10 percent for the ulcer disease.  An evaluation in excess of 10 percent is not warranted under Code 7305 because there have been no recurrent incapacitating episodes.  Most importantly, at the time of recent compensation examination, following review of the entire claims file, it was noted the Veteran indicated he had not had any documented bleeding ulcers requiring hospitalizations since separation from service.  The Veteran did complain of symptoms of postprandial abdominal pain occurring about 10 minutes after eating.  He pointed to all areas of the abdomen and not a focal area specifically.  He did not have dysphagia or odynophagia.  He had good appetite.  There was no upper gastrointestinal bleeding or melena in the stools.  He had daily nausea and vomiting.  He also complained of heartburn on a daily basis not related to meals.  He took Omeprazole twice daily and stated this helped his symptoms quite a bit.  He had no side effects.  He was also taking 10 milligrams of Metoclopramide four times daily for nausea.  He believed this caused dry mouth.  He had lost about 8 pounds in the past two years for uncertain reasons.  He referred to normal stools twice a day.  He also complained of daily substernal burning symptoms of heartburn.  

Reference was made to various tests that included upper endoscopy in October 2008 showing a normal distance of esophagus to the cardia.  Antral polyp was observed, and this was described as benign.  A panendoscopy in August 2008 showed a benign polyp and reported chronic gastritis and duodenitis.

On examination the Veteran's height was listed as 69 inches.  His weight was recorded as 238 pounds.  On abdominal examination there were normoactive bowel sounds.  These were nontender without organomegaly or masses.  The examination was limited by habitus.  However, the Veteran had no acute tenderness, rebound, or guarding.  

The examiner stated that based on recent endoscopic procedures, the Veteran had no evidence of recurrent peptic ulcer disease or ulcer at the present time.  Based on the most recent endoscopy, the Veteran had no signs to suggest the presence of active ulcer disease.  The examiner concluded that ulcer disease "is not present at this time."

Clearly, the disability picture at the time of this examination does not reflect the criteria for an increased rating under Code 7305.  The medical evidence prior thereto likewise does not show findings indicative of the criteria warranting a disability rating in excess of 10 percent.  The Board notes that at the time of abdominal series in July 2005, there was nonspecific bowel gas pattern.  Magnetic resonance imaging of the abdomen at that time showed no abdominal ulcers.  On VA examination in May 2006 there were no known recurrences of the Veteran's ulcer disease.  The Veteran has complained of various problems that he attributes to his ulcer disease, but as a layman he lacks the requisite medical expertise to interpret laboratory findings and various tests conducted on him and make a medical diagnosis on the results.  Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the opinion of the VA examiner following comprehensive review of the evidence of record and examination of the Veteran in May 2010 to be more probative than the Veteran's unsubstantiated opinion given the VA examiner's medical expertise and knowledge.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the credibility and weight attached to opinions are within the province of the Board as adjudicators).  See also Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of examination, the relative merits of the expert's qualifications, and analytical findings).

On careful review of the record, the Board finds that the Veteran's various GI symptoms do not more nearly reflect the criteria for an increased rating under Code 7305.  His symptoms do not include anemia or weight loss due to GI symptoms.  His treatment records do not refer to periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Therefore, the Board finds no basis upon which to award a rating in excess of 10 percent under Code 7305.  

Hemorrhoids

The RO has rated the Veteran's hemorrhoids as zero percent disabling in accordance with the provisions of Code 7336.  That code provides for a zero percent evaluation for hemorrhoids, whether external and internal, which are mild or moderate in degree.  A 10 percent rating is assigned for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  

The pertinent evidence of record includes the report of examination by VA in July 2005 at which time the Veteran was hospitalized for rectal bleeding.  He was diagnosed with a rectal fissure.  This resolved.  A colonoscopic examination was performed but it did not show any hemorrhoids.  

In May 2006 the Veteran complained of two episodes of blood in his stool.  The Veteran was taking Preparation H.  Examination showed a few hemorrhoidal tags, but no inflamed hemorrhoids.  There was no bleeding reported in the stool.  

Additional evidence includes reports of VA outpatient treatment reports on various occasions between 2006 and 2009.  In August 2008 the Veteran was seen for various complaints.  Notation was made at that time that there was no report of hemorrhoids per the July 2005 colonoscopic procedure.

When the Veteran was accorded a rating examination by VA in May 2010, the claims file was reviewed by the examiner.  It was noted that the Veteran's last examination for evaluation of hemorrhoids was back in 2006.  The Veteran stated he had had hemorrhoids ever since service and these were unchanged.  It was stated that since service the Veteran had not undergone any procedures, excision, or drainage with regard to the hemorrhoids.  However, he stated that he still had bright red blood per rectum occurring on average about 2 or 3 times a week.  He did not have any rectal pain associated with this condition.  He believed the problem was with his hemorrhoids.  He acknowledged they were not painful and he stated he was taking Preparation H about once a year for a few days.  He reported no significant stool incontinence.  He did not wear diapers or pads and had no history of rectal fistulas, anal fissures, or anal lesions.  It was noted he was seen in February 2010 for bleeding and was assessed as having hemorrhoids.  Rectal examination at that time showed external hemorrhoids being visible.  

On examination the Veteran's height was listed as 69 inches.  He was listed as weighing 238 pounds.  With regard to rectal examination the Veteran was very reluctant to do this and wanted to defer the examination.  He stated he had had numerous examinations within the past year.  A pertinent assessment was made of external hemorrhoids.  It was noted this had been documented in his VA treatment notes.  No overt incontinence was noted.  The hemorrhoids were described as "overall asymptomatic."  It was remarked that the external hemorrhoids did not limit the Veteran in any way from any physical or sedentary employment, daily functioning, or activities.  

Because of the Veteran's reluctance to undergo comprehensive testing at the time of the May 2009 examination, the record is not as complete as the Board would like.  The Board understands that the Veteran has reported having hemorrhoids with some bleeding.  However, there is no showing that he has secondary anemia or fissures.  There is no diagnosis of record for anemia.  The Veteran himself is incompetent to diagnose anemia.  The evidence shows no complaints or findings indicative of the presence of fissures.  Accordingly, the Board, based primarily on the Veteran's complaints of bleeding and with resolution of all reasonable doubt in his favor, finds that the criteria for an increased rating of 10 percent, but not more, for the Veteran's hemorrhoids, under Code 7336, are met.  See 38 C.F.R. § 4.114, Code 7336.

The Board has considered the potential application of additional diagnostic codes, but finds no applicable shedular criteria which could potentially warrant a higher rating.  Notably, there is no evidence of impaired sphincter control or fecal leakage, rectal prolapse, stricture of the rectum or anus, or fistula.  As such, the criteria of Codes 7332 through 7335 are not for application.  

Extraschedular Considerations

The Board has considered whether the case should be referred to the Director of VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the record reflects the Veteran has not required frequent hospitalizations for the disabilities adjudicated herein, and the manifestations of the disabilities are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment for either disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined the referral of the case for extraschedular consideration with regard to either issue is not in order.  

Service Connection

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not for application.  

Service connection will be granted if the evidence demonstrates that the disability results from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things:  1) current disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  1) That a condition was "noted" during service;  2) post service continuity of the same symptomatology; and 3) a nexus between a current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a Veteran served ninety (90) days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they are manifested to a compensable degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With regard to both issues, the evidence shows the Veteran sustained a head injury just prior to entry onto active service.  The service treatment records show the Veteran was seen in March 1967 on one occasion because of strange behavior.  Notation was made that he sustained a head injury about two months earlier with alleged transient loss of consciousness.   Neurological examination at the time was essentially unremarkable.  The Veteran was given an impression of an upper respiratory infection.  

Additionally, the Veteran was seen on one occasion in December 1968 for a complaint of a two-day history of a cold and a backache.  He was given an impression of a viral upper respiratory infection.  

The pertinent evidence of record reflects that the Veteran was accorded a Compensation and Pension examination by VA in May 2010.  The claims file was reviewed by the examiner.  The Veteran was accompanied to the examination by his son-in-law, but that individual did not contribute to the interview.  The Veteran was not clear on the claim for headaches and/or a tumor of the head, but he believed that his wife filed a claim for him for a fatty tumor on the back of his neck.  He stated he had had this for years.  He did not believe it was bothering him at all. He was told that it was a fatty tumor and that nothing should be done about it.  He believed it was completely asymptomatic.  

With regard to headaches, the Veteran stated that the only headaches he had at the present time were around his eyes.  He stated they started about two years ago and would occur every other day, usually in the morning.  There was no associated photophobia, phonophobia, or neurological symptomatology.  When he would experience the headache, the Veteran would take Tylenol and this would help.  There were no side effects.  He would usually sleep for two hours and then the headache would be gone.  He was able to perform all the functions of daily living during the headaches.  The Veteran stated that he had a diagnosis of temporal arteritis, but he stated the headaches from that were temporal in nature and jaw pain related and were no longer existent.  

Examination findings included notation of an oval-shaped mass on the posterior aspect of the neck.  This was consistent with a fatty tumor or lipoma.  The cranial nerves were intact.  

With regard to the lipoma on the back of the neck, the examiner stated this was completely asymptomatic and was not causing any clinical significant limitations.  The examiner stated, "It is not due to the service."  With regard to headaches, the examiner stated these were consistent with tension headaches.  Notation was made that the Veteran reported these had been occurring for the past two years and the examiner stated as a result these "are not likely related to his service which was many years ago."  

This negative nexus opinion from the VA examiner is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

The 2010 VA examiner reviewed the entire claims file, examined the Veteran, and discussed the concerns with regard to headaches and an alleged tumor of the head region.  He opined that the alleged tumor on the back of the neck was a lipoma which was not due to service.  With regard to headaches, he noted the Veteran reported they had only been of two years' duration and he indicated they were not likely related to the Veteran's service which was many years earlier.  The Veteran has offered his opinion as to the etiology of the headaches and the now reported lipoma.  Lay witnesses are competent to testify as to some matters of diagnosis and etiology, those that are not simple enough to be amenable to lay analysis.  See Kahana v. Shinseki, No. 09-3525, n.4 (Vet. App. June 15, 2011) (noting the impropriety of the Board categorically disregarding lay testimony and requiring the Board to determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence is competent); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a lay person was "not competent" to provide testimony as to nexus because she was a lay person).  With regard to headaches and what the Veteran claimed initially was a tumor but has now been determined to be a lipoma, these appear to the Board to be the result of medical processes to which lay testimony is not competent.  The Board finds the statement from the VA examiner much more probative.  None of the other evidence, including VA treatment records, contains opinions or information relevant to dispositive nexus issues in this case.  Consequently, the preponderance of the evidence is against the claims for entitlement to service connection for headaches and/or a tumor of the head region.  Accordingly, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  These claims are, therefore, denied.






ORDER

A disability rating of 10 percent for hemorrhoids is granted.  To this extent, the appeal is allowed.

A disability rating in excess of 10 percent for duodenal ulcer disease is denied.

Entitlement to service connection for headaches is denied.  

Service connection for a disability manifested by a tumor in the head is denied.  



	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


